Title: From James Madison to Andrew Ellicott, 8 May 1801
From: Madison, James
To: Ellicott, Andrew


Dear Sir
Department of State: Washington, 8 May 1801.
On my arrival here to take charge of this department, I received several letters from you, urging the settlement of the accounts of the commission for running the Southern Boundary. I regret, that the weighty business, which has engrossed, and continues to demand, the attention of the head of this Department, has retarded the settlement. It is much to be wished, that you should be present, when it takes place; and I am glad to find you disposed to make the journey. I shall probably be in readiness to attend to the business in about twelve or fourteen days.
Having at present but a very imperfect knowledge of the State of your accounts, and of the relative responsibility of yourself and Mr. Anderson for their liquidation, I am desirous of refraining, as far as possible, from making advances upon them. Mr. Lincoln, I find, has caused a remittance of $300 to be made to you. I am very respectfully, Dear Sir, Your most obed. servt.
James Madison
 